REQUESTED BY:  Senator M. L. Dierks
You have requested the opinion of this office as to whether the diagnostic use of ultrasound techniques falls within the scope of practice of veterinary medicine and surgery.  Based on our review of the Nebraska Veterinary Practice Act, we conclude that it does.
The practice of veterinary medicine and surgery is defined at Neb. Rev. Stat. § 71-1,154(3) (Cum. Supp. 1994) to include the following:
         (a)  To diagnose, treat, correct, change, relieve, or prevent animal disease, deformity, defect, injury, or other physical or mental conditions, including the prescription or administration of any drug, medicine, biologic, apparatus, application, anesthetic, or other therapeutic or diagnostic substance or technique, and the use of any manual or mechanical procedure for testing for pregnancy, or for correcting sterility, or infertility, or to render advice or recommendation with regard to any of the above;
Under Nebraska law, where the words of a statute are plain and unambiguous, no interpretation is needed to ascertain their meaning.  In the absence of anything to indicate the contrary, words will be given their ordinary meaning.  Kellogg Co. v.Herrington, 216 Neb. 138, 343 N.W.2d 326 (1984).  It is our opinion that the above quoted statutory language is clear and that no interpretation or resort to legislative history for the purpose of discovering legislative intent is necessary.
Under the statutory definition, the use of ultrasound techniques would fall within the scope of veterinary practice if conducted for the purpose of diagnosis, treatment or prevention of animal disease, defect, injury or other physical or mental condition.  You have referred in your letter to the use of ultrasound methods to test for pregnancy and to detect lameness and structural defects in the limbs of animals and these diagnostic uses are clearly within the scope of veterinary practice.  As to your third example, whether utilization of ultrasound methods to measure backfat and ribfat in slaughter animals falls within the scope of practice would depend on the purpose of such measurements.
You have asked whether legislation would be necessary to specify that any use of ultrasound techniques on animals is included within the meaning and practice of veterinary medicine as defined at Neb. Rev. Stat. § 71-1,154.  It is our opinion that the use of ultrasound techniques on animals is already included within the scope of practice for veterinary medicine as long as that use is for the purpose of diagnosis, treatment, or prevention of animal disease, defect, injury or other physical or mental condition.  However, legislation would be necessary to include other uses of ultrasound techniques within the scope of veterinary practice.
Sincerely,
                                       DON STENBERG Attorney General
                                       Lynn A. Melson Assistant Attorney General
cc:  Patrick J. O'Donnell Clerk of the Legislature
Approved By:
Don Stenberg
Attorney General